CaSe: lZlS-CV-00354-TSB DOC #Z 15-3 Filed: 10/18/18 Page: l Of 4 PAGE|D #Z 259

GoldenRule'

AL\'¢".ad~|ed¢m'ul`mmq
PO Box 311174
Salt L'ike City, U'l` 8413 1-03?4

February 20, 2017

Richard D. Bethcl, Jr.
?930 Woodview Court
Mainevillc. OH 45039

Identitication No: 094038?.42

lnsu.red: R_ichard D. Betiiel, Jr.

Clai_mant: R.ichard D. Bethel, Jr.

Denial Reason(s): Misrepresentation ofMaterial Fact and Pree:;isting Condition
Contract Provision(s): I\t.lisstatement In Application and Preexistlng Condition

Dear Mr. Bethel

Your request for benefits has been reviewed very carcwa. We want to let you know the result
of our review.

"I`he Applicat'ion for Coverage:

Bei`ore we can issue health insurance coverage a customer fills out an application We use the
application to determine it` we can offer coverage and rely on this information when we agree to

provide coverage for a customer.

little application is approvcd, a copy of it is attached and made part of the plan. We do this so
the customer can check the answers and let us know if any information is missing or incorrect
On the front of the plan, it says “Check the attached application If it is not complete or has
an error, please let us loiow. An incorrect or incomplete application may cause your certificate
to be voided and claims to be reduced or denicd.”

New Informntion From Our Review:

Dun'ng Our review, we requested and received medical records from Bcthcsda Hospital. 'These
medical records indicate that information was incorrect or missing from your application 'i`his
information would have changed the original decision to issue coverage

According to thc information we rcceived, the answer to Question 8 should have been “Yes”
with respect to lvlaltha Bcthel’s medical history, A copy of the application is enclosed for your
review.

The records we received indicate that Mrs. Bethel was seen in the emergency room on
Septernbcr 25, 2016, for sciatica for which she received Dilaudid and i\lori'le;; during

evaluation The plan was to follow up with primary care provider and neurosurgeon for further
evaluation of ongoing symptoms ' t '

  

EleBiT '

1-800- esv~szus 3

www.ul\one.com

CaSe: lZlS-CV-00354-TSB DOC #Z 15-3 Filed: 10/18/18 Page: 2 Of 4 PAGE|D #Z 260

Richard Bethel, .lr. Idcntiiication No: 094038242
Claimant.' Martha Bethel

Fcbruary 20, 2017

Thcrc may be additional information that was missing or incorrect on your application Golden
Rule reserves the right to assert any other material misstatements as reasons to void your
coverage By taking this action we are not waiving any rights under the provisions of the plan,
including, but not limited to, the Preexisting Conditions exclusion provisionl

How the New loformation Will Affect Your Coverage:

If this information had been shown on your application for insurance, your certificate would not
have been issued in its present form The underwriters have indicated an indefinite rider would
have been placed on your certificate The rider would have excluded Manita Bethel from all

coverage

Now that this medical history is lmown, we are allowing you the option of retaining your
coverage up to the termination date of January ll, 2017, with the acceptance of the
aforementioned rider on lvlrs. Bethel. Or, if you preter, we are willing to void your certificate
from the beginning and refund all premiums paid less any claim payments already made, if any.

ln order to conclude this matter, please respond to us with your decision within the next 30
days.

lf you choose to accept the aforementioned rider, sign and return the original R.ider-Arnendment
to us. The additional copy of the Rider~Amendment should be attached to your certificate

"l`hc claim submitted for Mrs` Bethel will be denied due to the misrepresentation of material
fact.

The claim for submitted for Mrs. Bethel’s October 1, 2016, admission for spinal stenosis and all
related expenses is currently being denied because it is for a preexisting condition

30 Dav Notice

lf you choose to have your certificate voided, please notify us of this decision within the next
30 days.

We are required to provide you this 30 day notice before proceeding with the rescission of your
coverage During this 30 day pcriod, you may submit additional information that you would
like us to review in reconsideration of our determination We will not deny any claims during

CaSe: lilS-CV-00354-TSB DOC #Z 15-3 Filed: 10/18/18 Page: 3 Of 4 PAGE|D #Z 261

Richard Bethel, Jr. ldcntitication No: 094{)38242
Claimant: Manha Bethel, Jr.
Fchruary ?.O, 2017 RE: Outstanding claims

this 30-day period 'I`his 30-day period also allows you the time to seek coverage elsewhere if
that is your decision

In the absence of a reply, we will have no alternative but to void all coverage for you. This
means it is as though coverage had never been approved or issued. We will return any premium
due, and we will not provide coverage or pay any claims.

In the meantimc, further processing of all claims under your certificate will be suspended until
we receive your response

Our special postage-paid envelope is enclosed for your convenience Please use this envelope to
ensure that the signed Rider-A_rnendtnent and the additional copy of this letter are returned
directly to me.

lt` you would like us to reconsider our decision on this matter, please submit any additional
information or documentation to us for huther consideration

Rivht to Auoeal

 

You have the tight to appeal this decision. Il` you wish to file an appeal, please send us your
written request, along with any additional information you would lilco us to review, to the
address hclow. You do not have to provide us with any additional information in order to
appeal this determination Your tile will remain open while the appeal is conducted

Goldcn Rule lnsurance Cornpany
Grievance Adrninistrator

P.O. Box 31371

Salt Lal;e City, UT 8413l »0371

Wc have enclosed a copy of the Ohio Apped Proccdurcs for your rcview.
You have the right to receivc, upon request and free of` charge, a copy of the internal rulc,

guideline or protocol that we relied upon in making the non-coverage decision for your clairns.
'l`o request copics, please write to us at the address beiow.

CaSe: lZlS-CV-00354-TSB DOC #Z 15-3 Filed: 10/18/18 Page: 4 Of 4 PAGE|D #Z 262

Richard Belhel, Jr. Idantii'lcation No: 094038242
Claimant: Mmha Bethei

Febmary 20, 2017

Golden Rule insurance Cornpany

PO Box 31374
Sait Lake City, UT 84131-0374

You may have a right to file a civil action under state or federal law if all required reviews of
your claim have been completod.

If you have any questions regarding this matm, please contact me at 1~800-657-8205.

Sincerely,

/M

Kcrry Marshali
Meciicai History eview Departmoni

Ericlosures

